Opinion of the Court by
Judge Clay
-Affirming.
James W. Manpin, who had contracted to build a house for John W. Walker and William Walker for the sum of $1,425.00, brought this suit to recover the sum of $420.00, the balance of the contract price, and the further sum of $162.25 for extra work and materials performed and furnished pursuant to a supplemental contract, and *502to enforce a mechanic’s lien on the property. Defendants filed an answer and counterclaim, denying certain allegations of the petition, and setting up claim for damages in the sum of $700.00 for plaintiff’s failure to complete the house on time, and for defects in workmanship. On final hearing, the chancellor rendered judgment in favor of plaintiff for $495.00 with interest from November 1, 1913, and ordered the property sold to satisfy the mechanic’s lien adjudged in his favor. Defendants have appealed.
Whether the amount of recovery was arrived at by disallowing certain items sued for, or sustaining certain items of the counterclaim, does not appear. While one of the appellants testified to certain defects in the construction, he did not prove in a satisfactory way the reasonable cost of remedying the defects, but contented himself with a statement of how much he thought he had been damaged. At most, he was not entitled to recover for the delay in finishing the house further than the small sum of rent which he was compelled to pay during the delay. In view of the conflict in the evidence on certain items, and of the unsatisfactory evidence in support of the counterclaim, we are not prepared to say that the chancellor erred to the prejudice of appellants in fixing the amount of recovery.
Judgment affirmed.